     Case 1:15-cv-05235-ARR-PK Document 284 Filed 06/26/19 Page 1 of 1 PageID #: 6532

                              HAMBURGER, MAXSON, YAFFE &MCNALLY,                 LLP
                                                    A ITORNEYS AT LAW
                                            225 BROADHOLLOW ROAD, SUITE 301E
                                                 MELVILLE, NEW YORK 11747
RICHARD HAMBURGER                                      631.694 .2400
rhamburger@hmylaw.com                                 FAX:   631.694.1376
                                                        HMYLAW.COM


                                                         June 26, 2019

       VIAECF

       Hon. Cheryl L. Pollak, Magistrate Judge
       U.S. Eastern District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201

                            Re:       Toussie v. Allstate Insurance Company
                                      Case No.: 15-CV-05235 (ARR)(CLP)

       Dear Judge Pollak,

                      This firm represents Mrs. Toussie in the above-referenced matter. I am in
       receipt of a June 25, 2019 letter to Your Honor from defendant's attorney Gary Meyerhoff
       (Docket Entry 283). In his letter, Mr. Meyerhoff contends that the Declaration of
       Mr. Toussie certifiedJune 21, 2019, and the June 21, 2019 letter that I issued to him on
       behalf of Mrs. Toussie are not in compliance with this Court's May 13, 2019 Order (Docket
       Entry 257) and the February 6, 2019 Report and Recommendation (Docket Entry 249).

                      Inasmuch as Mr. Meyerhoffs letter presents a discovery dispute and seeks to
       have this Court issue a new order including a "coercive sanction" (presumably pursuant to
       Federal Rule 37)- despite the fact that the letter was not filed as a motion and does not
       attach copies of the relevant documents (as required by Your Honor's Individual Motion
       Practice and Rules, Motion Procedures and Rules, 1)-unless we are instructed otherwise,
       we will treat Mr. Meyerhoffs letter as a motion subject to the rules and briefing schedule
       set forth in that rule (i.e., requiring Mr. Toussie and Mrs. Toussie to file their respective
       responses within five business days ofJune 25, 2019, i.e, no later than July 2, 2019).




       /le                                                   Richard Hamburger


       RH to Pollak- 2019.06.26.wpd
